[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      February 9, 2006
                                    No. 04-15129
                                                                      THOMAS K. KAHN
                              ________________________                    CLERK

                         D. C. Docket No. 02-20827-CR-CMA

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

ANGEL RAFAEL MARISCAL,

                                                                     Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (February 9, 2006)

Before BARKETT and WILSON, Circuit Judges, and CONWAY *, District Judge.

PER CURIAM:


       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
      Angel Rafael Mariscal appeals his conviction and cumulative 100 year

sentence for seven child pornography counts in violation of 18 U.S.C. § 2251(a),

2260(a), 2251(c)(1)(A), 2251(d), 2252A(a)(1), 2252A(b)(1), and 2252A(a)(4)(B).

On appeal, Mariscal argues that the district court erred in denying his motion to

suppress evidence and in sentencing him beyond his base guideline offense based

on the government’s request for upwards departures.

      In regard to his motion to suppress, Mariscal argues that the Postal

Inspectors who obtained the search warrant in this case lacked the statutory

authority for a warrant because 18 U.S.C. § 3061 1 limits the authority of Postal

inspectors to serve warrants only to investigations pertaining to the “use of the

mails” and does not apply to Federal Express packages. We affirm because there is

no question that there existed sufficient evidence that Mariscal was using both the



      1
       18 U.S.C. § 3061 provides, in pertinent part, as follows:
      (a) Subject to subsection (b) of this section, Postal Inspectors and other agents of the
      United States Postal Service designated by the Board of Governors to investigate
      criminal matters related to the Postal Service and the mails may–
             (1) serve warrants and subpoenas issued under the authority of the United States
      ...
      (b) The powers granted by subsection (a) of this section shall be exercised only–
             (1) in the enforcement of laws regarding property in the custody of the Postal
             Service, property of the Postal Service, the use of the mails, and other postal
             offenses; and
             (2) to the extent authorized by the Attorney General pursuant to agreement
             between the Attorney General and the Postal Service, in the enforcement of other
             laws of the United States, if the Attorney General determines that violations of
             such laws have a detrimental effect upon the operations of the Postal Service


                                              2
U.S. mail as well as private carriers to transmit child pornography.

      With regard to his sentence, Mariscal argues that the district judge erred in

sentencing him beyond his base guideline offense. Because Mariscal preserved his

Blakely/Booker claim at sentencing, we review for harmless error. United States v.

Petho, 409 F.3d 1277, 1279 (11th Cir. 2005). As we have previously stated,

“non-constitutional error is harmless if, viewing the proceedings in their entirety, a

court determines that the error did not affect the [sentence], ‘or had but very slight

effect.’” United States v. Mathenia, 409 F.3d 1289, 1292 (11th Cir. 2005) (citation

omitted).

      Here, the sentencing judge announced an identical alternative sentence as

follows: “[i]n the event that my reliance on the Sentencing Guidelines was

erroneous, then as a second alternate sentence to be included in the record, my

sentence as to each of these counts, Counts I through VII, would have been the

statutory maximum.” Consequently, we find any error in sentencing to have been

harmless. See Petho, 409 F.3d at 1280 (finding harmless error in sentence of 37

months when judge noted that “the sentence I'm going to impose of 37 months is

the same sentence that I would impose if Blakely were applied to the Federal

Sentencing Guidelines so that the guidelines were non-binding”).

      AFFIRMED.



                                           3